DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.

Response to Amendment

This office action is in response to communications filed 2/1/2022. Claims 1, 5, 7 and 9-12 are amended. Claims 1-15 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-15 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Newman (of record) in view of Cloonan et al. (US9197559, hereinafter Cloonan).

Regarding claim 1, Newman discloses a wireless system (see Newman, at least at Fig. 8, and related text) comprising: 
a wearable display (headset 300, see Newman, at least at [0037], Fig. 3, and related text); and 
instructions executable by a processor to: 
assign a first portion of a total bandwidth of a wireless network (see Newman, at least at [0041], [0082], [0105]-[0107], [0110], [0124]-[0125], and related text), associated with wirelessly delivering a virtual reality (VR) video stream to the wearable display, to instantiate of an image of an active region of the VR video stream on the wearable display (Newman discloses that during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest. Note the 90 degrees is applicant’s first portion, and the 30 degree sides are additional portions, see Newman, at least at [0037], [0041], [0082], [0088], [0091]-[0093], and related text);
monitor fluctuations in an amount of the first portion consumed by the instantiation of the image of the active region at a full image quality target to continuously identify an unused bandwidth capacity of the first portion (Newman discloses that during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and one of the 30 degree sides are applicants second portion. Note there are two 30 degree sides and therefore peripheral component has two parts to be retrieved and buffered. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the components for the corresponding amount of panning motion, additionally, ensuring that the 30.degree. buffers of the image remain updated and full. He also discloses that when the user looks to the left, the buffered boundary content that corresponded to the left of the content of interest is combined with supplemental content to generate a full resolution image of the left vantage point, see Newman, at least at [0037], [0041], [0082], [0088], [0091]-[0093], and related text); and 
utilize the identified unused bandwidth capacity of the total bandwidth and the unused bandwidth capacity of the first portion to communicate and buffer, at the wearable display, a peripheral region of the video stream not displayed on the wearable display until an increased amount of the first portion of the total bandwidth is demanded to instantiate the image of the active region at the full image quality target (Newman discloses that during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and one of the 30 degree sides are applicants second portion. Note there are two 30 degree sides and therefore peripheral component has two parts to be retrieved and buffered. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the components for the corresponding amount of panning motion, additionally, ensuring that the 30.degree. buffers of the image remain updated and full. He also discloses that when the user looks to the left, the buffered boundary content that corresponded to the left of the content of interest is combined with supplemental content to generate a full resolution image of the left vantage point, see Newman, at least at [0037], [0041], [0082], [0088], [0091]-[0093], and related text).  
Newman does not specifically disclose wherein the total bandwidth of the wireless network comprises an amount of data transferring across the wireless network; 
monitoring fluctuations in the total bandwidth of the wireless network to continuously identify an unused bandwidth capacity of the total bandwidth; or
utilizing the identified unused bandwidth capacity of the total bandwidth and the unused bandwidth capacity of the first portion to communicate and buffer the peripheral region of the video stream.
In an analogous art relating to system for providing media, Cloonan discloses wherein a total bandwidth of a wireless network comprises an amount of data transferring across the wireless network (see Cloonan, at least at col 2, lines 7-21, col 4, lines 8-30, col 4, line 64 – col 5, line 37, col 12, lines 57-66, col 13, lines 1-55, col 14, lines 63-67, col 16, lines 54-61, col 18, lines 22-40, col 19, lines 58-65, and related text); 
monitoring fluctuations in the total bandwidth of the wireless network to continuously identify an unused bandwidth capacity of the total bandwidth (see Cloonan, at least at col 2, lines 7-21, col 4, lines 8-30, col 4, line 64 – col 5, line 37, col 12, lines 57-66, col 13, lines 1-55, col 14, lines 63-67, col 16, lines 54-61, col 18, lines 22-40, col 19, lines 58-65, and related text); and
utilizing the identified unused bandwidth capacity of the total bandwidth including unused bandwidth capacity of a first portion to communicate and buffer a video stream when an increased amount of the first portion of the total bandwidth is demanded to instantiate the video stream at full image quality (see Cloonan, at least at col 2, lines 7-21, col 4, lines 8-30, col 4, line 64 – col 5, line 37, col 12, lines 57-66, col 13, lines 1-55, col 14, lines 63-67, col 16, lines 54-61, col 18, lines 22-40, col 19, lines 58-65, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Newman to include the limitations as taught by Cloonan for the advantage of optimizing system resources to provide quality content to a user.
Regarding claim 2, Newman in view of Cloonan discloses wherein the peripheral region of the stream includes a portion of the VR video stream that is adjacent to the active region (During viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). When the FOV (displayed) changes to the left and right, the device responsively retrieves the components for the corresponding amount of panning motion, additionally, ensuring that the 30.degree. buffers (not displayed content) of the image remain updated and full, see Newman, at least at [0091], and related text).
Regarding claim 3, Newman in view of Cloonan discloses identifying an amount of the total bandwidth available for delivering a VR video stream (User views VR content on a resource-limited device and/or other devices characterized by a given amount of available data transmission bandwidth, and/or computational capacity, see Newman, at least at [0045], and related text, and see Cloonan, at least at col 2, lines 7-21, col 4, lines 8-30, col 4, line 64 – col 5, line 37, col 12, lines 57-66, col 13, lines 1-55, col 14, lines 63-67, col 16, lines 54-61, col 18, lines 22-40, col 19, lines 58-65, and related text).  
Regarding claim 4, Newman in view of Cloonan discloses wherein a portion of a VR video stream to be utilized as the peripheral region is determined based on a predicted shift of the active region into the peripheral region for the VR video stream (Newman  discloses invention is presented primarily within the context of panoramic and VR content, benefiting from selective viewing of portions of an image or other sensor data, and further discloses the VR head set monitors the head's roll, pitch, yaw, and/or other motion information to identify and display a portion of the VR-content to the user. Where the head tilt information in this instance is gathered based on one or more headset mounted sensors (e.g., accelerometers, positioning sensors, etc.). discloses an accelerometer provides device motion information, including velocity and/or acceleration vectors representative of motion, see Newman, at least at [0037], [0045], [0104], and related text).  
Regarding claim 5, Newman in view of Cloonan discloses monitoring fluctuations in an amount of a second portion of the total bandwidth assigned to buffer, at the wearable display, the peripheral region of the video stream to continuously identify an unused bandwidth capacity of the second portion; and utilize the identified unused bandwidth capacity of the second portion to instantiate the image of the active region at a full image quality target (Newman discloses during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and one of the 30 degree sides are applicants second portion. Note there are two 30 degree sides and therefore peripheral component has two parts to be retrieved and buffered. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the components for the corresponding amount of panning motion, additionally, ensuring that the 30.degree. buffers of the image remain updated and full. Additionally, when the user looks to the left, the buffered boundary content that corresponded to the left of the content of interest is combined with supplemental content to generate a full resolution image of the left vantage point, see Newman, at least at [0037], [0078], [0088], [0091]-[0093], and related text), wherein an amount of the first portion of the total bandwidth is variable throughout the VR stream (During zoom functions the rendered FOV content portions are variable, see Newman, at least at [0093], and related text).
Regarding claim 6, Newman in view of Cloonan discloses wherein a total amount of the total bandwidth utilized to buffer, at the wearable display, the peripheral region of the video stream not displayed on the wearable display includes the identified unused capacity and a second portion of the total bandwidth statically assigned to buffer, at the wearable display, the peripheral region of the video stream not displayed on the wearable display (during panning functions, the buffers are maintained to ensure 30.degrees of buffered content portions keep the 30.degree buffers full, i.e. a static amount, see Newman, at least at [0091], and see Cloonan, at least at col 2, lines 7-21, col 4, lines 8-30, col 4, line 64 – col 5, line 37, col 12, lines 57-66, col 13, lines 1-55, col 14, lines 63-67, col 16, lines 54-61, col 18, lines 22-40, col 19, lines 58-65, and related text).  
Regarding claim 7, Newman in view of Cloonan discloses wherein an amount of the identified unused capacity of the total bandwidth is determined based on an amount of the total bandwidth remaining after the assignment of a first portion of the total bandwidth (see Cloonan, at least at col 2, lines 7-21, col 4, lines 8-30, col 4, line 64 – col 5, line 37, col 12, lines 57-66, col 13, lines 1-55, col 14, lines 63-67, col 16, lines 54-61, col 18, lines 22-40, col 19, lines 58-65, and related text).   
Regarding claim 9, Newman in view of Cloonan discloses discloses a non-transitory computer-readable medium containing instructions executable by a processor (see Newman, at least at Fig. 8, and related text, and see Cloonan, at least at Figs. 1-3, and related text) to cause the processor to: 
assign a first portion of a total bandwidth of a wireless network, associated with wirelessly delivering a virtual reality (VR) video stream to a wireless VR device, to a production of an image of an active region of the VR video stream on a wearable display of the wireless VR device (Newman discloses that during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest. Note the 90 degrees is applicant’s first portion, and the 30 degree sides are additional portions, see Newman, at least at [0037], [0041], [0082], [0091], 0105]-[0107], [0110], [0124]-[0125]and related text), 
wherein the total bandwidth of the wireless network comprises an amount of data transferring across the wireless network (see Cloonan, at least at col 2, lines 7-21, col 4, lines 8-30, col 4, line 64 – col 5, line 37, col 12, lines 57-66, col 13, lines 1-55, col 14, lines 63-67, col 16, lines 54-61, col 18, lines 22-40, col 19, lines 58-65, and related text); 
assign a second portion of the total bandwidth of the wireless network to buffering, on the wireless VR device, a first peripheral region of the VR video stream (Newman discloses during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and one of the 30 degree sides are applicants second portion. Note there are two 30 degree sides and therefore peripheral component has two parts to be retrieved and buffered. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the components for the corresponding amount of panning motion, additionally, ensuring that the 30.degree. buffers of the image remain updated and full, see Newman, at least at [0037], [0091], and related text);
assign a third portion of the total bandwidth of the wireless network to buffering, on the wireless VR device, a second peripheral region of the VR video stream (Newman discloses during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and one of the 30 degree sides are applicants third portion. Note there are two 30 degree sides and therefore peripheral component has two parts to be retrieved and buffered. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the components for the corresponding amount of panning motion, additionally, ensuring that the 30.degree. buffers of the image remain updated and full, see Newman, at least at [0037], [0091], and related text);
 monitor fluctuations in the total bandwidth of the wireless network to continuously identify an unused bandwidth capacity of the total bandwidth  (see Cloonan, at least at col 2, lines 7-21, col 4, lines 8-30, col 4, line 64 – col 5, line 37, col 12, lines 57-66, col 13, lines 1-55, col 14, lines 63-67, col 16, lines 54-61, col 18, lines 22-40, col 19, lines 58-65, and related text); and 
allocate the unused bandwidth capacity of the total bandwidth and unused portions of the first portion of the total bandwidth, identified during the wireless delivery of the VR video stream to the wireless VR device, to buffering the first peripheral region and the second peripheral region on the wireless VR device in amounts corresponding to a likelihood of the first peripheral region being viewed next and a likelihood of a second peripheral region being viewed next (Newman discloses during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and one of the 30 degree sides are applicants second portion. Note there are two 30 degree sides and therefore peripheral component has two parts to be retrieved and buffered. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the components for the corresponding amount of panning motion, additionally, ensuring that the 30.degree. buffers of the image remain updated and full. Also, when the user looks to the left, the buffered boundary content that corresponded to the left of the content of interest is combined with supplemental content to generate a full resolution image of the left vantage point, see Newman, at least at [0037], [0088], [0091]-[0093], and related text, and see Cloonan, at least at col 2, lines 7-21, col 4, lines 8-30, col 4, line 64 – col 5, line 37, col 12, lines 57-66, col 13, lines 1-55, col 14, lines 63-67, col 16, lines 54-61, col 18, lines 22-40, col 19, lines 58-65, and related text).  
Regarding claim 12, Newman in view of Cloonan discloses a method comprising: 
assigning a first portion of a total bandwidth of a wireless network, associated with wirelessly delivering a virtual reality (VR) video stream to a wireless VR device, to be dedicated to a production of an image of an active region of the VR video stream on a display of the wireless VR device (In Newman 40091 during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest. Note the 90 degrees is applicant’s first portion, and the 30 degree sides are additional portions. Also see 90037 which discloses the VR headset device, see Newman, at least at [0037], [0091], and related text), 
wherein the total bandwidth of the wireless network comprises an amount of data transferring across the wireless network (see Cloonan, at least at col 2, lines 7-21, col 4, lines 8-30, col 4, line 64 – col 5, line 37, col 12, lines 57-66, col 13, lines 1-55, col 14, lines 63-67, col 16, lines 54-61, col 18, lines 22-40, col 19, lines 58-65, and related text); 
assigning a second portion of the total bandwidth of the wireless network to buffering, on the wireless VR device, a peripheral region of the VR video stream (Newman discloses during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and the 30 degree sides are applicant’s second portion. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the components for the corresponding amount of panning motion, additionally, ensuring that the 30.degree. buffers of the image remain updated and full, see Newman, at least at [0037], [0041], [0082], [0091], 0105]-[0107], [0110], [0124]-[0125]and related text);
dividing the peripheral region into a plurality of segments (Newman discloses during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and one of the 30 degree sides are applicants divided peripheral regions. Note there are two 30 degree sides and therefore peripheral component has two parts to be buffered. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the components for the corresponding amount of panning motion, additionally, ensuring that the 30.degree. buffers of the image remain updated and full, see Newman, at least at [0037], [0091], and related text); 
dividing the second portion of the total bandwidth of the wireless network among the plurality of segments based on a predicted active region shift (Newman discloses during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note there are two 30 degree sides and therefore peripheral component has two parts to be retrieved and buffered. Also, if a user is zoomed in, then subsequent displays are likely to be at a similar zoom scale; if the user is zoomed out, then the boundary content should also be scaled a commensurate amount. In another example, if the user is panning to the left, the rendering device can pre-fetch more boundary data to the left based on the assumption that the user will continue to pan to the left. Alternatively, the rendering device can pre-fetch more boundary data to the right, anticipating that the user is more likely to turn back. Additionally,  the content of interest is based on probable user interest, where user interest can be actively determined from empirically gathered user data, such as historical viewing data, see Newman, at least at [0037], [0078]-[0080], [0091], and related text);
monitoring a fluctuation in the total bandwidth of the wireless network to continuously identify an unused bandwidth capacity of the total bandwidth (see Cloonan, at least at col 2, lines 7-21, col 4, lines 8-30, col 4, line 64 – col 5, line 37, col 12, lines 57-66, col 13, lines 1-55, col 14, lines 63-67, col 16, lines 54-61, col 18, lines 22-40, col 19, lines 58-65, and related text); and 
allocating the unused bandwidth capacity of the total bandwidth and unused portions of the first portion of the total bandwidth, identified during the wireless delivery of the VR video stream to the wireless VR device, to buffering the peripheral region, wherein the unused bandwidth capacity of the total bandwidth and the unused portions of the first portion of the total bandwidth are allocated among the plurality of segments based on the predicted active region shift (Newman discloses during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and one of the 30 degree sides are applicants second portion. Note there are two 30 degree sides and therefore peripheral component has two parts to be retrieved and buffered. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the components for the corresponding amount of panning motion, additionally, ensuring that the 30.degree. buffers of the image remain updated and full. Additionally, when the user looks to the left, the buffered boundary content that corresponded to the left of the content of interest is combined with supplemental content to generate a full resolution image of the left vantage point, see Newman, at least at [0037], [0078]-[0080], [0088] and [0091]-[0093], and see Cloonan, at least at col 2, lines 7-21, col 4, lines 8-30, col 4, line 64 – col 5, line 37, col 12, lines 57-66, col 13, lines 1-55, col 14, lines 63-67, col 16, lines 54-61, col 18, lines 22-40, col 19, lines 58-65, and related text).  
Regarding claim 13, Newman in view Cloonan  discloses comprising predicting the active region shift based on historical data of a prior active region shift into the peripheral region during a prior delivery of the VR video stream (Newman discloses if a user is zoomed in, then subsequent displays are likely to be at a similar zoom scale; if the user is zoomed out, then the boundary content should also be scaled a commensurate amount. In another example, if the user is panning to the left, the rendering device can pre-fetch more boundary data to the left based on the assumption that the user will continue to pan to the left. Alternatively, the rendering device can pre-fetch more boundary data to the right, anticipating that the user is more likely to turn back. Newman further discloses the content of interest is based on probable user interest, where user interest can be actively determined from empirically gathered user data, such as historical viewing data, see Newman, at least at [0078]-[0080], and related text). 
Regarding claim 14, Newman in view of Cloonan discloses predicting the active region shift based on a vector of a prior active region shift into the peripheral region during the delivery of the VR video stream (Newman  discloses invention is presented primarily within the context of panoramic and VR content, benefiting from selective viewing of portions of an image or other sensor data. Additionally, Newman discloses the VR head set monitors the head's roll, pitch, yaw, and/or other motion information to identify and display a portion of the VR-content to the user. Where the head tilt information in this instance is gathered based on one or more headset mounted sensors (e.g., accelerometers, positioning sensors, etc.), and an accelerometer provides device motion information, including velocity and/or acceleration vectors representative of motion, see Newman, at least at [0037], [0045], [0104], and related text).
Regarding claim 15, Newman in view of Cloonan discloses predicting the active region shift based on a biomechanical attribute of a user of the wireless VR device (Newman discloses invention is presented primarily within the context of panoramic and VR content, benefiting from selective viewing of portions of an image or other sensor data. Newman also discloses the VR head set monitors the head's roll, pitch, yaw, and/or other motion information to identify and display a portion of the VR-content to the user. Where the head tilt information in this instance is gathered based on one or more headset mounted sensors, see Newman, at least at [0037], [0045], and related text).   

Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (of record) in view of Cloonan (previously cited), as applied to claims 1 and 9 above, and further in view of Rutschman (of record).

Regarding claim 8, Newman in view of Cloonan does not specifically disclose instructions to exclude data of the image of the active region instantiated on the wearable display when an amount of data associated with instantiating the image exceeds an amount of information deliverable utilizing the assigned first portion of the total bandwidth.  
In an analogous art relating to a system for providing media, Rutschman discloses excluding data of the image of the active region instantiated on the wearable display when an amount of data associated with instantiating the image exceeds an amount of information deliverable utilizing the assigned first portion of the total bandwidth (Rutschman discloses an ultra-high-resolution overall image that far exceeds the bandwidth capability. Where the image processor decimates pixels and reduce the resolution of pixels, and the processor then responds to the request with the image data, which fits within the bandwidth constraints of the wireless network interface, see Rutschman, at least at [0042], and related text) .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Newman in view of Cloonan to include the limitations as taught by Rutschman for the advantage of allowing Newman’s active region can be delivered according to Rutschman’s image processing process which decimates pixels and reduce the resolution of pixels, where this modification improves the latency during the communication session, as taught by Rutschman [0004].
Regarding claim 10, Newman in view of Cloonan, and further in view of Rutschman discloses wherein the first peripheral region corresponds to a non-displayed portion of the VR video stream adjacent to the active region along a first axis (Newman discloses  during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and one of the 30 degree sides are applicants second portion. Note there are two 30 degree sides and therefore peripheral component has two parts to be buffered. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the components for the corresponding amount of panning motion, additionally, ensuring that the 30.degree. buffers of the image remain updated and full, see Newman, at least at [0037], [0091], and related text), and
wherein the second peripheral region corresponds to a non-displayed portion of the VR video stream adjacent to the active region along a second axis perpendicular to the first axis (Newman discloses during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and one of the 30 degree sides are applicants third portion. Note there are two 30 degree sides and therefore peripheral component has two parts to be buffered. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the components for the corresponding amount of panning motion, additionally, ensuring that the 30.degree. buffers of the image remain updated and full, see Newman, at least at [0037], [0091], and related text).
Regarding claim 11, the combination of Newman in view of Cloonan, and further in view of Rutschman discloses wherein the first peripheral region corresponds to a non-displayed portion of the VR video stream adjacent to and surrounding the active region (Newman discloses during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and one of the 30 degree sides are applicants second portion. Note there are two 30 degree sides and therefore peripheral component has two parts to be buffered. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the components for the corresponding amount of panning motion, additionally, ensuring that the 30.degree. buffers of the image remain updated and full, see Newman, at least at [0037], [0091], and related text), and
wherein the second peripheral region corresponds to a non-displayed portion of the VR video stream adjacent to and surrounding the first peripheral region (Newman  during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and one of the 30 degree sides are applicants second portion. Note there are two 30 degree sides and therefore peripheral component has two parts to be buffered. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the components for the corresponding amount of panning motion, additionally, ensuring that the 30.degree. buffers of the image remain updated and full (see Newman, at least at [0037], [0091], and related text).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is Chenea.Smith@uspto.gov The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421